DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims priority to the provisional application 62/359844 filed on 07/09/2016. 
Information Disclosure Statements
The information disclosure statements (IDS) submitted on 08/07/2020, and 06/02/2020 were filed after the mailing date of the Non-Final Rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Branagan (U.S. 2015/0114587, previously cited) in view of Kim (U.S. 2016/0319387, cited by applicant as WO 2015/099217, both previously cited) and Zhang (Zhang, Zhuomin M., et al. Radiometric Temperature Measurements. Elsevier/Academic Press, 2010, previously cited). 

Regarding Claim 1, Branagan teaches a method for slab casting and processing metal alloys (abstract). Branagan teaches supplying a metal alloy consisting of at least 70 at% iron and at least four elements selected from Si, Mn, Cr, Ni, Cu, and C and inevitable impurities, wherein when Si is present, it is present in an amount ranging from greater than 0 at% to 6.13 at% as shown below within Table I (paragraph [0112]). Branagan teaches melting said alloy (paragraph [0009]), cooling at a rate between 10-4 K/sec to 103 K/sec (paragraph [0010]), and solidifying to a thickness between 5.0 mm and 500 mm (paragraphs [0011], and [0072]). Branagan teaches processing the alloy into a first sheet form with a thickness between 0.5 mm and 5.0 mm (Table 4; paragraphs [0012], and [0072]). 
With respect to the feature of the first sheet form having a total elongation of X1 (%), an ultimate tensile strength of Y1 (MPa), and a yield strength of Z1 (MPa), the examiner points out that while Branagan teaches these values for a range of alloys within Table 8, these values inherently exist within any steel alloy at this stage of processing. However, for the instant claim, the properties within Tables 31, and 32 will be used since the alloys within these Tables are most applicable to the instant claim and also are the only that provide property data both before and after a permanent deformation step. 

Zhang teaches that cold rolling typically occurs between the temperatures of 60°C and 180°C. Therefore, it would have been obvious to one of ordinary skill in the art to carry out the cold rolling of Branagan at a temperature between 60-180°C in order to provide a process parameter (temperature) known within the art as taught by Zhang.
Additionally, the range taught in the prior art (60°C-180°C) overlaps with the claimed range of 150-400 C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
However, in the alternative and with respect to the aforementioned limitation the examiner presents Kim.
Kim teaches a manufacturing method for high silicon steel (abstract). Kim teaches a permanent deformation step within the temperature range of 150°C to 300°C (paragraph [0017]). Kim teaches that be utilizing a warm rolling temperature that is too high, cracks may be formed due to the temperature differential between the outside and center of the rolled slab (paragraph [0009]), whereas a temperature that is too low may cause the steel sheet to break (paragraph [0062]), and that warm rolling generally leads to enhanced workability of a steel sheets having high amounts of silicon (paragraphs [0005], and [0009]). 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimal or workable ranges of a cold or warm rolling step, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to permanently deform a steel sheet within at least the temperature range of 150° to 300°C by the reasoned expectation that they would increase the workability of the steel without breaking the sheet or forming cracks within the sheet.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Branagan with the concepts of Kim with the motivation of increasing the workability of the steel when performing a permanent deformation step. 
With respect to the aspect of the second sheet exhibiting either one of the following tensile property combinations A, or B, the examiner points out that Branagan teaches the required property values for a limited range of compositions within Tables 31, and 32, e.g., the total elongation, the ultimate tensile strength, and the yield strength for a sheet that has been hot rolled however and the same properties after being permanently deformed within the temperature range of 150°C to 400°C. However, none of these particular compositions resolve the tensile property combinations within A or B. Instead, the examiner points out that if one uses the concepts of Kim or Zhang with the invention of Branagan, one would appreciate that process and structure of Branagan as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that either one of, or both of the tensile property combinations laid out within Claim 1 would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 




Table I – A comparison of claims 1-3 of the instant application to the composition disclosed within Branagan (U.S. 2015/0114587).
Claim
(Comprising)
Silicon(At%)
Manganese(At%)
Chromium(At%)
Nickel(At%)
Copper(At%)
Carbon(At%)
Iron(At%)
Consisting Of
1
At least four elements selected from
≥ 70

> 0; ≤ 6.13
Balance
Balance
Balance
Balance
Balance

2
At least five elements selected from
≥ 70

> 0; ≤ 6.13
Balance
Balance
Balance
Balance
Balance

3
Consists of
≥ 70

> 0; ≤ 6.13
> 0; ≤ 15.17
> 0; ≤ 8.64
> 0; ≤ 9.94
> 0; ≤ 1.86
> 0; ≤ 3.68

‘587
0.5 - 9.0
0.9 - 19.0
0.1 - 19.0
0.1 - 9.0
0.1 - 4.0
0.1 - 4.0
61 - 88

	

Regarding Claim 2, Branagan teaches an alloy containing at least 70 atomic % iron and five or more elements selected from Si, Mn, Cr, Ni, Cu or C and inevitable impurities (paragraph [0112]). 
Regarding Claim 3, Branagan teaches an alloy containing at least 70 atomic % iron and Si, Mn, Cr, Ni, Cu and C and inevitable impurities wherein Si is present in an amount ranging from greater than 0 to 6.13 at%; Mn is present in an amount ranging from greater than 0 to 15.17 at%; Cr is present in an amount ranging from greater than 0 to 8.64 at%; Ni is present in an amount ranging from greater than 0 to 9.94 at%; Cu is present in an amount ranging from greater than 0 to 1.86 at%; and C is present in an amount ranging from greater than 0 to 3.68 at% as shown below within Table I (paragraph [0112]). 
Regarding Claim 4, Branagan teaches the alloy being formed after processing the sheet to a thickness of 0.5 to 5.0 mm exhibiting total elongations between 10.0 and 70.0 %, ultimate tensile strengths of between 900 MPa and 2050 MPa, and yield strengths between 200 MPa and 750 MPa (Table 31). 
Regarding Claim 5, the examiner points out that Branagan teaches a tensile property combination after a permanent deformation step having total elongations between 2.5% and 77.5%, ultimate tensile strengths of between 800 MPa and 2150 MPa, and yield strengths greater than or equal to 300 MPa (Table 32), however it does not appear that any of these specific examples of Branagan teach the exact property combinations of which incorporate property values before and after a permanent deformation step. 
However, the examiner points out that if one uses the concepts of Zhang or Kim with the invention of Branagan, one would appreciate that process and structure of Branagan as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that total elongations between 2.5% and 77.5%, ultimate tensile strengths of between 800 MPa and 2150 MPa, and yield strengths greater than or equal to 300 MPa would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 6, the examiner points out that Branagan teaches a tensile property combination after a permanent deformation step ultimate tensile strengths of between 800 MPa and 2150 MPa, and yield strengths greater than or equal to 300 MPa exist within the various given examples (Table 32), however it does not appear that any of these specific examples of Branagan teach the exact property combinations of which incorporate property values before and after a permanent deformation step. 
However, the examiner points out that if one uses the concepts of Zhang or Kim with the invention of Branagan, one would appreciate that process and structure of Branagan as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that ultimate tensile strengths of between 800 MPa and 2150 MPa, and yield strengths greater than or equal to 300 MPa would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 7, Branagan teaches the sheet being formed within the permanent deformation step within claim 1 is formed by reducing the thickness of the sheet (paragraph [0212]). 
Regarding Claim 8, Branagan teaches the processing of an alloy into a first sheet form being carried out at a temperature of 700°C to a temperature below the melting point (Tm) of said alloy (paragraph [0012]). 
Regarding Claim 9, Branagan teaches after processing the alloy into a first sheet, the alloy being heat treated at a temperature of 650°C to a temperature below the melting point (Tm) of the alloy (paragraph [0013]). 
Regarding Claim 10, Branagan teaches the alloy being permanently deformed with a reduction in thickness of greater than 20% before failure (paragraph [0013]). 
Regarding Claim 11, Branagan teaches the permanent deformation step being by roll forming (paragraph [0212]). 
Regarding Claim 12, Branagan teaches the alloy formed at a thickness of >5.0 mm to 500 mm greater than 10 volume percent of austenite, specifically Branagan teaches the alloy being formed into either a Class 1, or Class 2 steel (paragraph [0080]), both of which have greater than 10 volume percent austenite (paragraphs [0083], and [0090]). 
Regarding Claim 13, Branagan teaches after permanently deforming the alloy into a second sheet, said second sheet is permanently deformed at a temperature range of < 150 °C, e.g., samples being cut and ground using silicon carbide paper and then polished using diamond media paste (paragraph [0216]). Branagan does not explicitly state this is being performed at less than 150°C, however it is well known within the characterization arts that these processing steps are performed at room temperature and often by hand. 

Response to Arguments
Regarding the 35 U.S.C. 112(b) rejection of Claims 7, and 11, applicant’s arguments have been fully considered and are persuasive, therefore, the rejection has been withdrawn.
Applicant’s arguments regarding the rejection of Claims 1-13 under 35 U.S.C. § 103 over Branagan (U.S. 2015/0114587) in view of Kim (U.S. 2016/0319387, cited by applicant as WO 2015/099217) and Zhang (Zhang, Zhuomin M., et al. Radiometric Temperature Measurements. Elsevier/Academic Press, 2010) have been fully considered but are not persuasive. 
Applicant argues that the bulk of the alloys disclosed within Branagan do not fall within the composition specified within claim 1, specifically an alloy consisting of at least 70 at% iron and at least four elements selected form Si, Mn, Cr, Ni, Cu, or C, and inevitable impurities…wherein when Si is present in said alloy, it is present in an amount ranging from greater than 0 to 6.13 at%. Applicant points to alloys 1-62 of Branagan in support of this argument due to the inclusion of boron. The examiner is not persuaded by this argument however as Branagan clearly teaches examples without Boron (e.g., alloys 63-74 within Table 4-continued), and further states “…and optionally B (0.0 at% to 8.0 at%). 
Applicant has compared the alloys of 63-74 of Branagan to demonstrate that Branagan does not teach tensile property combination A, or B. The examiner is not persuaded however and respectfully points out to applicant that (a) - the steels exemplified within Tables 31 and 32 of Branagan were used in an effort to best apply the reference as these examples provide property data before and after a permanent deformation step, data that is not commonly provided at this processing stage, simply because these exact examples do not read upon the claims requirements does not mean that the prior art reference as a whole would not lead one of ordinary skill to the same conclusions as the applicant; (b) - an application for a patent must particularly point out and distinctly claim an invention by, among other things, adhering to the requirements under 35 U.S.C. § 112. This section requires that the specification needs to contain a written description of the invention, enable the invention through description of the manner and process for making and using it, and setting forth the best mode contemplated by the inventor of carrying out the invention. Use of illustrative or technical examples within the specification can help meet some or all of these requirements, teaching one skilled in the art how to make or use the invention as broadly as claimed. However, interpretation of a patent claim is not limited to the examples that are described in the specification; rather, the scope of the patented invention is defined by the words in the claims that are supported by the specification; and (c) - the rejection of the claim as a whole relies on more than Branagan, and includes the teachings of both Kim and/or Zhang. As the examiner has previously stated, with respect to the aspect of the second sheet exhibiting either one of the following tensile property combinations A, or B - Branagan teaches the required property values for a limited range of compositions within Tables 31, and 32, e.g., the total elongation, the ultimate tensile strength, and the yield strength for a sheet that has been hot rolled however and the same properties after being permanently deformed within the temperature range of 150°C to 400°C. However, none of these particular compositions resolve the tensile property combinations within A or B. Instead, the examiner points out that if one uses the concepts of Kim or Zhang with the invention of Branagan, one would appreciate that process and structure of Branagan as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that either one of, or both of the tensile property combinations laid out within Claim 1 would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that nothing within Kim or Zhang would lead one of ordinary skill to modify Branagan. The examiner respectfully points out that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner has shown that motivations to modify using either Zhang or Kim would be, at its most simplest, using a process parameter that is known within the related art  as in the case of Zhang, or increasing the workability of the steel as in the case of Kim. 
Applicant argues that one of ordinary skill would not be motivated to combine Branagan with Kim due to allegedly different steel types. The examiner is not persuaded by this argument however and respectfully points out that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Branagan and Kim are both concerned with the manufacture and processing of steel sheets and are therefore considered to be both in the field of the applicant’s endeavor, and reasonably pertinent to the particular problems in which the applicant is concerned with. 

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735